Citation Nr: 0029761	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  93-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, in the calculated 
amount of $14,247.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the 
Committee on Waiver and Compromises (COWC) at the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to waiver of an 
overpayment in the amount of $2,649.  

In November 1999 the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The issue of entitlement to waiver of an overpayment in the 
amount of $2,649 was previously before the Board in July 1999 
and April 2000 and was remanded for additional development.  
The April 2000 remand order also noted that an additional 
amount of overpayment reported in a November 1996 audit was 
not subject to appellate review and was referred to the RO 
for appropriate action.

In a May 2000 supplemental statement of the case the RO 
amended the issue on appeal to include an additional amount 
of overpayment discovered in a November 1996 audit.  The 
Board notes that VA General Counsel precedent opinions have 
held that where an additional overpayment is established 
based on a separate and distinct transaction the recipient is 
entitled to notification of the right to request a waiver for 
that amount.  VAOPGCPREC 7-96; VAOPGCPREC 21-95.  However, 
the RO found that although the veteran was provided a copy of 
the November 1996 audit he had not been informed of his right 
to request a waiver at that time and that in the interest of 
fairness the amount of overpayment on appeal should be 
adjusted to reflect the total audited overpayment.  

The Board notes that the veteran actually requested 
entitlement to waiver of the additional amount of overpayment 
by correspondence dated in January 1998 and that in light of 
the findings in this decision the veteran is not prejudiced 
by the action to amend the amount of the overpayment on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board finds the issue listed on the title page 
of this decision is properly developed for appellate review.

The Board notes that the veteran's August 1996 notice of 
disagreement may be construed as raising a claim as to 
whether the amount of overpayment indebtedness was properly 
created.   Although VA provided copies of audit reports to 
the veteran the record does not indicate he was notified of 
his right to appeal a disputed amount of overpayment.  
Therefore, this issue is addressed in the remand section of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the matter on appeal has been obtained.  

2.  The COWC denied the waiver of recovery of the debt at 
issue based on a finding that the veteran acted in bad faith 
when he failed to accurately report his earned income.

3.  The evidence of record does not demonstrate that the 
assessed overpayment resulted from a willful intent on the 
veteran's part to obtain VA benefits to which he was not 
entitled.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $14,247, is not 
barred due to bad faith on the part of the veteran.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In March 1987 the veteran submitted an income-net worth end 
employment statement which indicated he was born in August 
1925 and had completed 4 years of formal education.  He 
reported he last worked in October 1986 and that he had 
earned $5,000 that year as a farm worker.

In a December 1987 decision, the Board granted the veteran's 
claim for entitlement to a permanent and total disability 
rating for pension purposes.  In January 1988 the RO notified 
the veteran that his claim for disability pension had been 
approved and that VA pension was directly related to his 
income from other sources.  The veteran was informed that a 
reduction in the rate of pension was required whenever he 
received income from another source and that he should notify 
VA immediately if he received any additional income.

On improved pension eligibility verification reports dated in 
April 1988, April 1989, March 1990, and April 1991 the 
veteran denied having worked at anytime during the past 12 
months.  He reported no wages from employment and no other 
income.  In his April 1992 improved pension eligibility 
verification report the veteran reported he had worked during 
the past 12 months but reported no income from wages or other 
income.  

In June 1992 the veteran was notified of a proposal to reduce 
his benefit payments effective from February 1, 1989, to 
April 1, 1992, because evidence of additional income had been 
received.  In correspondence dated in July 1992 the veteran 
stated that he believed VA reports of his income were 
erroneous and explained that he had been employed part-time 
in 1989 but that he had not worked since that time.  In 
November 1992 the COWC denied entitlement to waiver of 
recovery of disability pension benefits in the amount of 
$4,811.

In an October 1992 financial status report the veteran stated 
he had been employed as a seasonal, part-time farm hand since 
October 1990 and reported monthly gross salary of $359.25.  
It was noted that the veteran had worked for 7 weeks that 
year and that he expected to work for an additional 3 weeks. 

In his April 1993 improved pension eligibility verification 
report the veteran reported he had not worked during the past 
12 months and reported no income from wages or other income.  
The RO notified the veteran by correspondence dated in April 
1993 that his disability pension award had been amended based 
upon his report of income and medical expenses from January 
1, 1992, to April 1, 1993.  It was also noted that all or a 
portion of the award may be withheld to satisfy his VA debt. 

In May 1993 VA's Debt Management Center (DMC) notified the 
veteran that his indebtedness to VA had increased to $5,350.  
Subsequently, the veteran requested entitlement to waiver of 
the additional amount of indebtedness.  

In June 1993 the veteran was notified that his disability 
pension had been amended effective from August 1, 1990, to 
April 1, 1993, based upon his reported income and medical 
expenses.  He was also notified to immediately report any 
income from a source other than that shown on the provided 
report and he was informed of his appellate rights.

In a June 1993 financial status report the veteran stated he 
had life-long employment experience as a farm hand and 
reported monthly gross salary of $200.  He noted that he 
performed farm work as needed and as his health would permit.  
He stated that the monthly gross salary he reported of $200 
was a high estimate but stated that he did not want to 
provide an estimate that was too low.  

In July 1993 the COWC granted entitlement to waiver of 
recovery of disability pension benefit overpayment in the 
amount of $6,624.  In a separate decision the COWC granted 
entitlement to waiver of recovery of disability pension 
benefits in the amount of $5,947.  It was noted that although 
the veteran was at fault for failure to report income waiver 
was warranted because of undue financial hardship and because 
recovery would defeat the purpose of VA benefits.  A July 
1993 VA memorandum noted that there should have been 2 awards 
in this case and that the original debt should have been 
$5,895.  It was further noted that a refund in the amount of 
$3,836 was required based upon the waiver of overpayment 
recovery.

In September 1993 the veteran was notified that evidence had 
been obtained which indicated he had received additional 
unreported income in 1990 and 1992.  The RO proposed to 
reduce the veteran's pension benefit award effective from 
February 1, 1990, to April 1, 1993.  

In January 1994 the DMC notified the veteran that his 
indebtedness to VA had increased by $2,267 and that the 
balance due as of the date of that correspondence was $5,055.

In a January 1994 financial status report the veteran stated 
he had not worked since January 1992 and reported no monthly 
gross salary.  He noted that he was not presently working and 
that his only income was his VA pension and Department of 
Health and Human Services, Social Security Administration 
(SSA) benefits. 

In correspondence dated in January 1994 the veteran requested 
entitlement to waiver of recovery of the assessed overpayment 
of disability pension benefits, in the calculated amount of 
$2,267.  He stated, in essence, that he did not believe he 
was responsible for this overpayment because the income which 
created the overpayment was due to his son's business 
activities.  

In his April 1994 improved pension eligibility verification 
report the veteran reported he had not worked during the past 
12 months but reported $400 in gross wages from employment.  
The RO notified the veteran by correspondence dated in April 
1994 that his disability pension award had been amended based 
upon his report of income and medical expenses from April 1, 
1993, to April 1, 1994.  It was also noted that all or a 
portion of the award may be withheld to satisfy his VA debt. 

In May 1995 the RO notified the veteran that his disability 
pension award had been amended based upon verification of 
unreported income received in 1990, 1991, and 1992.  

In correspondence dated in January 1996 the RO notified the 
veteran that his request for entitlement to waiver of 
recovery of an additional amount of disability pension 
benefit overpayment had been approved.  It was noted that an 
audit revealed the amount to be waiver was $1,224 and not the 
amount reported by the correspondence dated November 22, 
1995.  The RO further noted that $115 would be withheld from 
his VA pension payment to recover the balance of the debt.  A 
copy of the November 22, 1995, correspondence is not of 
record.

In March 1996 the RO notified the veteran of a proposal to 
reduce his monthly benefits effective from February 1, 1993, 
because information had been obtained which indicated he 
received additional unreported income in 1993 from self-
employment and from the United States Department of 
Agriculture.  In June 1996 the veteran was notified that the 
proposed action had been taken and that the adjustment 
resulted in an overpayment.  Correspondence dated in June 
1996 from the DMC notified the veteran of an overpayment in 
the amount of $2,649 as well as his appellate rights.  In 
July 1996 the RO received the veteran's request for waiver.  

In a July 1996 financial status report the veteran stated he 
worked part-time at a tractor company and reported monthly 
gross salary of $812.  He also reported that he received 
additional monthly income from his farm of approximately 
$167.  

In August 1996 the COWC denied entitlement to waiver of 
recovery of the assessed overpayment of disability pension 
benefits, in the calculated amount of $2,649.  The COWC found 
that the veteran had acted in bad faith since he failed to 
notify the VA of his correct income and that entitlement to 
waiver was barred by law.

In correspondence dated in August 1996 the veteran claimed 
that information reported in his 1993 and 1994 improved 
pension eligibility verification reports was correct.  In a 
separate statement the veteran requested his VA pension 
payments be stopped because he had been employed since July 
1995.

In September 1996 the veteran was provided a copy of a VA 
audit which reported an overpayment of $2,649 based upon 
unreported income as noted in the correspondence dated March 
28, 1996.

In September 1996 the RO received correspondence from the 
veteran's employer indicating the veteran began working in 
August 1994.  Subsequent correspondence from the employer 
reported the veteran earned $4,662.35 in 1994, $12,029.22 in 
1995, and $8,312.68 in 1996 through September 26, 1996.

In September 1996 the veteran was provided a copy of a 
revised VA audit which reported an overpayment of $14,247 
based upon an adjustment effective from September 1, 1994 
because his income exceeded the limit authorized by law.

In November 1996 the RO notified the veteran of a proposal to 
reduce his monthly benefits effective from September 1, 1994, 
because information had been obtained which indicated he 
received additional unreported income in 1994.  In December 
1996 the veteran was notified that the proposed action had 
been taken and that the adjustment may result in an 
overpayment.  

In a statement received in December 1996, the veteran 
reported he was no longer employed.  Subsequent RO 
correspondence notified the veteran that an award for VA 
nonservice-connected disability pension benefits had been 
approved effective from December 1, 1996.

The veteran presented testimony at a personal hearing before 
members of the COWC in June 1997 and at a Board video 
conference hearing in November 1999.  He testified, in 
essence, that he had not intentionally underreported his 
income because he did not believe income received from his 
son's business activities were his responsibility.

In a May 2000 supplemental statement of the case the RO 
amended the issue on appeal to include an additional amount 
of overpayment discovered in the November 1996 audit.  The RO 
found that although the veteran had been provided a copy of 
the November 1996 audit he had not been informed of his right 
to request a waiver at that time and that in the interest of 
fairness the amount of overpayment on appeal should be 
adjusted to reflect the total audited overpayment.  

Analysis

Generally, persons dealing with the Government are charged 
with knowledge of federal statutes and lawfully promulgated 
agency regulations "regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 
U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 L.Ed. 10 (1947)).

VA pays pension benefits to a veteran with qualified service 
during a period of war, based upon a maximum rate established 
by VA law and reduced by the amount of the veteran's annual 
income.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. § 3.23 
(1999).  

Payments of any kind or from any source will be counted as 
income unless specifically excluded.  Income will be counted 
for the calendar year in which it is received and total 
income for the full calendar year will be considered except 
as otherwise provided.  38 C.F.R. § 3.252(c).  In determining 
income for purposes of entitlement to pension, payments of 
any kind or from any source will be counted as income in the 
year in which received unless specifically excluded.  
38 U.S.C.A. § 1503 (West 1991); 38 C.F.R. § 3.271 (1999). 

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.963(a) (1999).  

The term bad faith generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense, such as conduct which is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences of that conduct, and which results in a loss to 
the government.  38 C.F.R. § 1.965(b) (1999).

Based upon the evidence of record, the Board finds that the 
veteran knew or should have known that he was required to 
report all income; however, the Board also finds that the 
veteran's actions in misrepresenting his annual income were 
not undertaken in bad faith.  In fact, the record reflects 
that although the veteran submitted an improved pension 
eligibility verification report in April 1992 which reported 
no income or expected income from wages he reported he had 
worked in the past 12 months.  In addition, although his 
April 1993 improved pension verification report indicated no 
income or expected income from wages and reported he had not 
worked in the past 12 months the veteran informed the RO that 
he received income from part-time work in financial status 
reports in October 1992 and June 1993.  Subsequently, the 
veteran stated his belief that self-employment income which 
had been attributed to him was not his responsibility.  

Although in his April 1994 improved pension eligibility 
verification report the veteran stated he had not worked in 
the past 12 months he reported he had annual wages from 
employment of $400.  The evidence of record does not include 
copies of improved pension eligibility verification reports 
for the years 1995 and 1996.  The Board notes that the 
unreported income which resulted in the November 1996 audit 
overpayment was based upon income from employment during the 
period from August 1994 to September 1996.  While the veteran 
failed to report this substantial change in his income from 
employment prior to July 1996, the record does not indicate 
he submitted any false reports during that period.

Therefore, the Board finds while the veteran's improved 
pension eligibility verification reports may have been an 
obfuscation of his actual income that in light of his limited 
education and the fact that he actually reported part-time 
employment in financial status reports submitted to the RO he 
did not act in bad faith.  As the COWC did not adjudicate the 
issue of entitlement waiver because of the decision that 
waiver consideration was barred by bad faith, the Board must 
conclude that appellate review of that matter may not be 
undertaken at this time.  The Court has found that if action 
by the Board involves a question not previously addressed 
which could be prejudicial to the appellant then further due 
process must be provided.  See Bernard, 4 Vet. App. 384.  

The Board also notes this decision is limited to the evidence 
presently of record, and that the failure of the veteran to 
provide accurate reports of his income and individually or 
jointly held assets may result in a subsequent denial of his 
claim because of bad faith.  


ORDER

The claim for entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits, in the 
calculated amount of $14,247, is not barred by law.  To this 
extent, the appeal is granted.


REMAND

In light of the determination above, de novo action as to the 
issue of entitlement to waiver of recovery of the assessed 
overpayment of disability pension benefits, in the calculated 
amount of $14,247, must be accomplished by the RO prior to 
appellate review.  The issue remains as to whether recovery 
of the overpayment should be waived under the standard of 
equity and good conscience.  

In light of the foregoing, and in keeping with VA's duty to 
assist claimants in the development of facts pertaining to 
their claims, 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999), the Board finds that further development 
is in order prior to appellate disposition of this case. 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be furnished a 
Financial Status Report (VA Form 20-
5655), and be afforded the opportunity to 
provide current income and expense data. 

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the COWC should then consider 
the veteran's request for waiver, in 
light of the available record, with full 
consideration given to all elements of 
the principles of equity and good 
conscience set forth by 38 C.F.R. 
§ 1.965(a) (1999).  A formal, written, 
record of the COWC's decision, including 
an analysis of the various elements to be 
considered, should be prepared and placed 
in the claims folder.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


